DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2016, has been entered.

Response to Argument
	Applicant made two amendments to the claims.  Those changes includes limiting the method to consist of application of a compound of Formula (I) to a Wasp or a nest, and notes that the application does not result in mortality…on contact.  The examiner interprets “on contact” to mean immediately.
	The examiner responds.

	I. 	Bessette explicitly teaches using a single active agent.
	The Bessette reference claims a combination to control wasps that includes benzyl alcohol and a second agent as pesticidally active agents.  However, a reference’s teachings are not limited to its claims.  Here are the instances in which Bessette teaches using a sole active 
	“The inventive pesticidal compositions of the present invention may be employed alone or in the form of mixtures with such solid and/or liquid dispersible carrier vehicles.” Col. 7, line 67.
	“The herein disclosed invention envisions a pesticide for insects and arachnids comprising a carrier and an effective amount of at least one neurally effective substance.” Col. 2, lines 63-65.  
Further, “at least one neurally effective substance” is taught at col. 3, line 26.  
“In a particularly elegant embodiment of this invention the pesticide for controlling insects and arachnids comprises an aerosol spray including a solvent, a propellant and an effective amount of at least one neurally effective substance…” Col. 3, lines 52-56.
In another section, using a single substance is preceded by benzyl alcohol as a preferred example. 
“The pesticide for insects and arachnids can contain a solvent and at least one neurally effective substance. In preferred embodiments the compositions are an insecticidal aerosol formulation comprising as the active ingredient a member of the group consisting of terpineol, phenyl ethyl alcohol, benzyl acetate, benzyl alcohol, eugenol, cinnamic alcohol and mixtures thereof contained in an aerosol container including a propellant and a solvent.” Col. 4, lines 14-21.


II. 	Bessette teaches toxic concentrations or pesticidally active concentrations for administration; and the concentrations taught appears to be the same and/or lower than that contemplated by the instant Specification.


Further, Bessette indicates that “insects generally will not ingest fatal amounts of dehydrating pesticide.” See col. 6, lines 11-12.  Further, a preferable concentration of active agent includes a most preferable concentration of 0.1% to 1%. See col. 9, line 62.  Bessette explains that a toxic amount or pesticidally effective amount can be applied, e.g., to a habit or portion of a person by spraying, sprinkling, fumigating, and the like.  Further, Bessette explicitly states that a POSA can vary the concentration to achieve a desired result.

III.	The phrase “on contact” is interpreted to mean immediately.
The phrase “on contact” is interpreted to mean immediately.  Benzyl alcohol does not appear to kill on contact even in those instances in which it is used in a toxic amount with an additional agent, as contrasted with a pesticidally effective amount.  Further, Bessette explains that when a dust is used it is more likely to be toxic because the dust pierces the exoskeleton and increases the concentration of neutrally active agent that penetrates the wasp, e.g.  In this case, if a spray is used at a low concentration of 0.1% to 1%, it does not appear that this would be toxic on contact to a wasp.  Conversely, a POSA would understand that concentration can be decreased to avoid killing wasps and “insects will generally not ingest fatal amounts of dehydrating pesticide.”
Further, according to the instant Specification, the concentration of benzyl alcohol that can be used for a repellant purpose includes 5% mass and most preferably 10% mass.  This would appear to be a higher concentration than that taught by the cited prior art.  As such, 

SUGGESTIONS FOR ALLOWANCE:
Applicant can define what is meant by on contact and clarify the meaning of a place where a wasp has to be prevented.  Then, Applicant can show how benzyl alcohol unexpectedly prevents mortality as compared to the other neutrally active agents taught by Bessette when used in a claimed manner.  Alternatively, Applicant can claim a concentration that is critical and yields an unpredictable ability to repel the claimed wasp without mortality while other concentrations taught by Bessette are not able to achieve this.

Status of the Claims
	Claims 8-12, 16-20, 22, and 23 are pending.  Claims 22 and 23 are withdrawn.  Claims 8-12 and 16-20 are examined.

Claim Rejections - 35 USC § 112
Claims 8-12 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what places include a place “where the Vespidae wasp has to be prevented.”  For example, does this include application to a human as a repellant?  Overall, it is not clear where a wasp “has to be prevented.”  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette et al., (U.S. Pat. No. 7,109,240), as evidenced by Zhang et al., (U.S. Pat. No. 9,015,988).
Bessette teaches a combination to control wasps that includes benzyl alcohol.  Bessette teaches using a sole active neutrally acting agent (i.e., benzyl alcohol).  The following instances include teachings in which a sole active agent is taught for use:
	“The inventive pesticidal compositions of the present invention may be employed alone or in the form of mixtures with such solid and/or liquid dispersible carrier vehicles.” Col. 7, line 67.
	“The herein disclosed invention envisions a pesticide for insects and arachnids comprising a carrier and an effective amount of at least one neurally effective substance.” Col. 2, lines 63-65.  
Further, “at least one neurally effective substance” is taught at col. 3, line 26.  
“In a particularly elegant embodiment of this invention the pesticide for controlling insects and arachnids comprises an aerosol spray including a solvent, a propellant and an effective amount of at least one neurally effective substance…” Col. 3, lines 52-56.

“The pesticide for insects and arachnids can contain a solvent and at least one neurally effective substance. In preferred embodiments the compositions are an insecticidal aerosol formulation comprising as the active ingredient a member of the group consisting of terpineol, phenyl ethyl alcohol, benzyl acetate, benzyl alcohol, eugenol, cinnamic alcohol and mixtures thereof contained in an aerosol container including a propellant and a solvent.” Col. 4, lines 14-21.
II. 	Bessette teaches toxic concentrations or pesticidally active concentrations for administration; and the concentrations taught appears to be the same and/or lower than that contemplated by the instant Specification.


Further, Bessette indicates that “insects generally will not ingest fatal amounts of dehydrating pesticide.” See col. 6, lines 11-12.  Further, a preferable concentration of active agent includes a most preferable concentration of 0.1% to 1%. See col. 9, line 62.  Bessette explains that a toxic amount or pesticidally effective amount can be applied, e.g., to a habit or portion of a person by spraying, sprinkling, fumigating, and the like.  Further, Bessette explicitly states that a POSA can vary the concentration to achieve a desired result.
The instant Specification at paragraphs 57 and 58 teach using a minimum of 1%, more preferably 5%, and most preferably more than 10%.  This means that the concentration being used appears to be higher than the amount alleged to kill a wasp.  However, it may also mean that when applied to a habitat by spraying, the repellant effect works.  This appears to be taught by Bessette and does not appear to be a distinction over the instant claims.
Applicant is invited to explain how the concentrations differ and/or how the same concentration of benzyl alcohol has a different effect according to the instant claims.

III.	The phrase “on contact” is interpreted to mean immediately.
The phrase “on contact” is interpreted to mean immediately.  Benzyl alcohol does not appear to kill on contact even in those instances in which it is used in a toxic amount with an additional agent, as contrasted with a pesticidally effective amount.  Further, Bessette explains that when a dust is used it is more likely to be toxic because the dust pierces the exoskeleton and increases the concentration of neutrally active agent that penetrates the wasp, e.g.  In this case, if a spray is used at a low concentration of 0.1% to 1%, it does not appear that this would be toxic on contact to a wasp.  Conversely, a POSA would understand that concentration can be decreased to avoid killing wasps and “insects will generally not ingest fatal amounts of dehydrating pesticide.”
Further, according to the instant Specification, the concentration of benzyl alcohol that can be used for a repellant purpose includes 5% mass and most preferably 10% mass.  This would appear to be a higher concentration than that taught by the cited prior art.  As such, applicant should explain how a higher concentration of benzyl alcohol, e.g., would not kill a wasp on contact while a lower concentration taught by Bessette does kill on contact.
There wherein clause appears to an intended result of a method step and according to M.P.E.P. § 2111.04, "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed method in view of Bessette.  One would have been motivated to do so because Bessette teaches benzyl alcohol and a neutrally active 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JARED BARSKY/Primary Examiner, Art Unit 1628